DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 18 July, 2022. As directed by the amendment: claims 1 and 6 have been amended. Claims 2, 7 and 15 have been cancelled. No new claims are added. Thus, claims 1, 3-6, 8-14 are presently pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July, 2022 has been entered.

Claim Rejections - 35 USC § 103  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 20060009858) and further in view of Priplata (US 20110004320).
Regarding claim 1, Levine discloses an intestinal barrier sleeve release system (Abstract) including 
a tubular housing 304/404/602/604 (“container”; [0063] & [0096]; Fig. 5) having a first opening at one end and a second opening at the other end (Fig. 3D & Fig. 4A & Fig. 5), 
a folded tubular sleeve 416/608 (“sleeve”; [0078] & [0096]; Fig. 4A & Fig. 5) to be released disposed in the housing (“sleeve portion can be folded and stored in the container”; [0050]), the intestinal barrier sleeve release system comprising:
a release body 302/402/606/4218 (“ball”; [0096] & [0100]) disposed at the first opening (Fig. 3A & Fig. 4C & Fig. 5), connected to one end of the tubular sleeve ([0080]; Fig. 4B & Fig. 5),
the release body 302/402/606/4218 including (NOTE: the distal end of the catheter system illustrating a releasable ball tip mechanism is shown in further detail in FIGS. 7A-7C as described below): 
an internal core 4704 (“hole”; [0101]) having a body portion 4706 (“recess”; [0101]) and a tubular sleeve connecting portion 4200 (“shaft”; [0101]) formed by extending the body portion (see Annotated Fig. 7B below), the tubular sleeve connecting portion fixedly connected to the one end of the tubular sleeve (see Annotated Fig. 7B below; sleeve connected via retention wire); 
wherein the body portion has an outer contour in a hemispherical shape (see Fig. 7B), and the tubular sleeve connecting portion 4200 is connected to a planar portion of the body portion 4706 (see Fig. 7B); and 
a casing 302/402/606/4218 (“ball”) being in a hemisphere shape (see at least Fig. 7B) and covering the body portion (see Annotated Fig. 7B below showing the casing covering the body portion); wherein an annular platform is formed on the periphery of an end surface of the hemispherical casing (Annotated Fig. 7B below; NOTE: annular platform is formed on the periphery of the joint between the hemispherical casing and inner shaft 4200), and is abutted against the first opening of the housing (Fig. 4A best shows an embodiment wherein the hemispherical casing 402 abuts against the first opening of the housing 404), wherein the annular platform is configured to be broken under force (“wire 4208 can be can be pulled back in a proximal direction, the distal end of wire 4208 will straighten (thereby allowing the distal end of wire 4208 to be removed through hole 4704), and ball 4218 will be released from the end of shaft”; [0101]; Note: the release of the ball 4218 from the end of the shaft by the force of pulling on wire 4208 constitutes the breaking of the connection between the casing and the first opening and the annular platform that is formed between the casing and the first opening).  
a push assembly (“inner catheter pusher 308”; [0070]) including an inner sheath 310 (“inner catheter”; [0070]; Fig. 3A), 
a middle sheath 360 (“slide tube”; [0070]; Fig. 3F) and an outer sheath 306 (“outer catheter”; [0070]; Fig. 3D) sequentially set and able to move relative to each other ([0071]), 
the inner sheath partially located in the housing (see Annotated Fig. 3G below) and connected to the release body (“inner catheter to which ball is releasably attached”; [0051]), 
the middle sheath 360 (“slide tube”; [0070]) having a piston stopper 411 (“anchor pusher plate”; [0085]) in the housing fixedly sleeved on an end (Fig. 4F), and 
the outer sheath 306 (“outer catheter”; [0070]) located outside the housing and having an end fixedly connected to the second opening (“attached to distal end of outer catheter”; [0072]); 
wherein the inner sheath 310 (“inner catheter”; [0070]) and the middle sheath 360 (“slide tube”; [0070]) are operated to move axially ([0071]; Fig. 3F), 
the release body is disengaged from the housing (“released”; [0060]), and 
the tubular sleeve moves out of the housing and is released at a specified position of the human intestines. (“sleeve is advanced to a desired location in the distal intestines “; [0056]; Fig. 2U).








Annotated Fig. 7B

    PNG
    media_image1.png
    753
    601
    media_image1.png
    Greyscale










2nd Annotated Fig. 7B

    PNG
    media_image2.png
    753
    565
    media_image2.png
    Greyscale








Annotated Fig. 3G

    PNG
    media_image3.png
    459
    463
    media_image3.png
    Greyscale

Levine does not disclose the release body is made of a material that is able to be dissolved and absorbed in human intestines. However, Priplata teaches a gastrointestinal bypass device with a release body 202, 204 (“capsules”; [0091]; Fig. 10A) made of a material that is able to be dissolved and absorbed in human intestines (“comprise a biocompatible dissolvable material, such as gelatin and the like, designed to dissolve within the patient's body”; [0091]) in order to “survive for less than 30 minutes” in the human intestines ([0091]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Levine’s release body to be made of a material that is able to be dissolved and absorbed in human intestines, as taught by Priplata, for the purpose of providing suitable release body in the human intestines that lasts 30 minutes or less before dissolving in the human intestines ([0091]), thereby enhancing biocompatibility.

Regarding claim 3, Levine discloses an end of the inner sheath sequentially passes through the tubular sleeve connecting portion, the body portion and the casing of the internal core (Fig. 5).
Regarding claim 4, Levine discloses a damper sheath (shown as “202” in Annotated Fig. 7B above & 7C; [0101]) is sleeved on a portion of the inner sheath passing out of the internal core (Fig. 7B-7C).
Regarding claim 5, Levine discloses a surface of the body portion of the internal core and a surface of the casing facing a release direction of the tubular sleeve are round smooth surfaces (Fig. 7B).
Regarding claim 6, Levine discloses the casing has an outer contour matches the outer contour of the body portion in shape (Fig. 7B).
Regarding claim 8 & 11-14, Levine discloses the internal core is physically connected to the casing (Fig. 7B).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Priplata and further in view of Stinson (US 20020099435).
Regarding claim 9, Levine does not disclose the other end of the tubular sleeve is fixedly connected to a stent, and the stent is an elastic memory alloy braided stent in a tubular mesh form. However, Stinson teaches a stent delivery system (Abstract) comprising an inner catheter 13 (“inner catheter”; [0053]; Fig. 3) with a tubular sleeve 21 (“sleeve”; [0054]) is fixedly connected to a stent (“engage a stent”; [0054]), and the stent is an elastic memory alloy braided stent in a tubular mesh form (“knitted mesh of nitinol”; [0055]; Fig. 5) in order to be “self-expandable” and to provide a “means for positioning and fixing the stent in place within a body lumen” ([0002]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Levine’s device to include a stent such that the tubular sleeve is fixedly connected to a stent, and the stent is an elastic memory alloy braided stent in a tubular mesh form, as taught by Stinson, for the purpose of deploying the sleeve at a suitable location within a lumen of the human body ([0063]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Priplata and further in view of Segal (US 20040201216).
Regarding claim 10, Levine discloses the middle sheath has a first extension end extending from the other end of the outer sheath (see Annotated Fig. 4A below), 
the first extension end is connected to a first handle (see Annotated Fig. 4A below),  
the inner sheath has a second extension end extending from the first extension end (see Annotated Fig. 4A below), and 
the second extension end is connected to a second handle (see Annotated Fig. 4A below).



Annotated Fig. 4A

    PNG
    media_image4.png
    529
    735
    media_image4.png
    Greyscale


Levine does not disclose the first handle is provided with a Luer taper communicating the outside with the inside of the middle sheath. However, Segal teaches incorporating luer taper fittings on catheters ([0030]; Fig. 1) in order to have the catheter to be “adapted to mate to a fluid delivering device, such as catheters, needles, syringes or other medical devices” ([0030]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Levine’s device to incorporate luer taper connectors, as taught by Segal, for the purpose of providing suitable medical connector to “interpose the mated connector between a catheter or other patient receiving device and an infusion or fluid delivering device” ([0009]).

Response to Arguments
Applicant's arguments filed 18 March, 2022 have been fully considered but they are not persuasive for the following reasons:
Regarding the argument on page 8 of Applicant’s Remarks that “Levine does not disclose the limitations of "an annular platform is formed on the periphery of an end surface of the hemispherical casing, and is abutted against the first opening of the housing; wherein the annular platform is configured to be broken under force" as recited in amended claim 1 of the present application”, the Examiner respectfully disagrees.
Levine discloses the claimed features as recited in amended claim 1 of the present application, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785